ACCEPTED
                                                                                                              14-15-00370-CV
                                                                                              FOURTEENTH COURT OF APPEALS
                                                                                                           HOUSTON, TEXAS
                                                                                                         4/28/2015 3:09:29 PM
                                                                                                        CHRISTOPHER PRINE
                                                                                                                       CLERK

                                                                                             Terry L. Hart
                                                                                                      Attorney at Law

                                                                                              FILED IN
                                                                                  14th COURT
                                                                      4265 Sail Felipe,Suite 1100     OF APPEALS
                                                                                                          ® 713.968.9818
                                                                      Houston TX 77027  HOUSTON, TEXAS    ® 713.968.9817
28 April 2015                                                                      4/28/2015 3:09:29 ©PM
                                                                      Email; i]iart@teiTyhartla\v.com       713.898.9129

                                                                                   CHRISTOPHER A. PRINE
Fourteenth Court of Appeals                                                                        Clerk
301 Fannin, Room 245
Houston, TX 77002

RE:       Case No. 14-15-00370-CV; In Re: Connie Vasquez Harrison; 14 Court of Appeals - Houston [14^^
District]

Dear Sirs:

        I efiled a Petition for Writ of Habeas Corpus on Sunday morning, August 26, 2015
with the 14^*^ Court of Appeals. I was advised by the court clerk that there was a problem
with this filing. I attempted to refile the petition earlier today, but am now advised that the
newly filed petition is different than the original one. The correct petition is the one I
attempted to file on Sunday morning. Attached is a new copy of that petition. Please
accept this petition as the correct filing.

Sincerely,


             Lit
Terry   L. flart
Enc.